UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SPORTVISION, INC., and SPORTSMEDIA
TECHNOLOGY CORPORATION,

                      Plaintiffs,
                                                                 ORDER
            - against -
                                                           18 Civ. 3025 (PGG)
MLB ADVANCED MEDIA L.P.,

               Defendant.
PAUL G. GARDEPHE, U.S.D.J.:

              The claim construction hearing scheduled for July 12, 2021 at 9:30 a.m. is

adjourned to July 15, 2021 at 9:30 a.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 29, 2021
